Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  On lines 2-3 of the claim “a group consisting of metal/metal metal/ceramic ceramic/ceramic plastic/metal, and plastic/ceramic” is believed to be in error for -“a group consisting of metal/metal, metal/ceramic, ceramic/ceramic, plastic/metal, and plastic/ceramic -.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The applicant claims “wherein the rolling bearings are axially preloaded with respect to the housing by at least one spring element that has axial contact surfaces or (ii)…”. It is unclear how the bearings are axially preloaded with a spring element, but the roller bearing is in direct contact with the housing. It is noted since the options are claim in the alternative only a single combination has to be met in order for the prior art to teach the limitations. Therefore, when only option (i) is taught, it is unclear from the claim language where the spring is located in order to be able to preload the bearing as claimed. 
Further with respect to the claimed coefficient of frictions it is unclear if the applicant is trying to claim only one of the bearings and axial surfaces having the claimed coefficient of frictions or both. For examination purposes, the limitations is being interpreted as only one of the bearings having the claimed coefficient of frictions since the applicant uses the term “or”. 
With respect to claims 9 and 11, it is noted that an upper limit is not claimed, therefore, the claimed ranges are unclear since any value above the claimed value is encompassed by the limitation. It is suggested that applicant include an upper limit or limit the claims to a specific value to clarify what is being claimed. 
With respect to claim 14 the claims “the other axial surfaces that are not located within the axial force flow” are unclear.  It is noted that the applicant seems to be claiming the direct contact combination with respect to the limitations of claim 14, therefore, it is unclear what other surfaces are being referenced. For examination purposes, the other surfaces are being interpreted as the other surfaces of the bearing and housing, however, the applicant should amend the claim to clarify. It is further noted 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-11 and 15-16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. It is noted the dependent claims do not claim the limitations in the alternative as presented in the independent claim, therefore, each and every limitation is not included in the dependent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juillerat et al. (2018/0021105) in view of Hartkorn et al. (2008/0042503).
Juillerat teaches a dental handpiece or angle piece comprising a tool (par. 33 “as well as the elements for clamping and guiding of the tool”), and a rotating drive element 24/25/27, the tool is driven by the rotating drive element which is disposed in a housing 11 and mounted in the housing by rolling bearings that include an upper rolling bearing 21 and a lower rolling bearing 22 with an external toothing 26 disposed therebetween (see fig. 2E, 3), said external toothing configured to be engaged to cause rotation of the tool (par. 33), the rolling bearings each including an outer ring that is connected to an inner ring via rolling elements disposed between said outer ring and side inner ring (see figs. 2c-2e, 3), said outer ring is radially mounted in the housing with radial play and said outer ring has an axial abutment surface (see annaoted fig., par. 32 regarding axial play, such that the dampening joints 12/13 provide the axial play), wherein the rolling bearings are axially preloaded with respect to the housing by at least one spring element that has axial contact surfaces (see fig. 3, annaoted figure, par. 32) such that for the upper bearing there is direct contact between the axial abutment surface of the 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Hartkorn teaches a rotating drive element mounted in a housing by roller bearings wherein the rolling bearings are axially preloaded with respect to the housing using at least one spring element (see figs. 3-6, pars. 34-38), wherein at least one side and another side of the spring element are treated to increase the friction between the axial abutment surface of the at least one outer ring and the one side of the spring and the another corresponding axial countersurface of the housing to another side of the spring element (pars 37-38, see fig. 5, the surface 132 of the outer race and surface 130 of the housing being roughened or both side of the spring element 98 are treated, see fig. 4) and a coefficient of friction for a static friction of the abutment surface and the (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
With respect to claim 11, Juillerat teaches the invention as substantially claimed and discussed above, however, does not specifically teach the axial abutment 
Hartkorn teaches the axial abutment surface and the axial countersurface can be roughened to provide the increased coefficient of friction (pars. 36-39). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the surface roughness of the abutment and countersurface as Juillerat with the increased coefficient of friction as taught by Hartkorn in order to increase the clamping friction torque to prevent rotation of the outer ring. Juillerat/Hartkorn teaches the invention as substantially claimed and discussed above, however, does not specifically teach the axial abutment surface and the axial countersurface have a profiles depth of at least 8.0 pm and/or roughness Rz of at least 4.0 pm, however, the applicant does not teach the specific values provide any unexpected results and are for making rotational movement of the movable components of the bearing arrangement more difficult. It is noted that the prior art of Hartkorn teaches the increased coefficient of friction solving the same problem (pars. 26-27, 36-39 of Hartkorn), therefore, it is noted that it would have been obvious to one having ordinary skill in the art before the effective filling date to modify Juillerat/Hartkorn to have the claimed values since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Antonie, 559 F.2d 618, 195 USPQ6 (CCPA 1977)).
With respect to claim 13, Juillerat teaches the invention as substantially claimed and discussed above, however, does not specifically teach at least one of the axial 
Hartkorn teaches at least one of the axial abutment surface and the axial countersurface is formed as a part of a coating on a base material (par. 38). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Juillerat with the increased coefficient of friction as taught by Hartkorn in order to increase the clamping friction torque to prevent rotation of the outer ring.
With respect to claim 14, Juillerat teaches the invention as substantially claimed and discussed above including at least one of the rolling bearings comprises the outer ring having an end face that is at least partially configured as the axial abutment surface and is in contact with the corresponding countersurface of the housing, however does not specifically teach wherein both the axial abutment surface on the end face and the corresponding countersurface of the housing are roughened in comparison to the other axial surfaces.
Hartkorn further teaches the axial abutment surface on the end face and the corresponding countersurface of the housing are roughened in comparison to the other axial surfaces (see fig. 5, par. 38, 112 rejection above). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Juillerat with the increased coefficient of friction as taught by Hartkorn in order to increase the clamping friction torque to prevent rotation of the outer ring. It is noted that the combination teaches the claimed limitations, such that the surfaces of the end face 
With respect to claim 15, Juillerat teaches the invention as substantially claimed and discussed above, however, does not specifically teach the spring element has a higher coefficient of friction with the axial abutment surface and the another corresponding axial countersurface than the axial abutment surface and the another corresponding axial countersurface would have with another.   
Hartkorn further teaches the spring element has a higher coefficient of friction with the axial abutment surface and the another corresponding axial countersurface than the axial abutment surface and the another corresponding axial countersurface would have with another (see fig. 4, such that only the spring element is treated and the axial surface are not treated, therefore, if the axial surfaces were in contact with each other, they would have a lower coefficient of friction, par. 37). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the spring element as taught by Juillerat with the increased coefficient of friction between the surfaces as taught by Hartkorn in order to increase the clamping friction torque to prevent rotation of the outer ring (see pars. 34-36).
With respect to claim 16, Juillerat teaches the invention as substantially claimed and discussed above, however, does not specifically teach the spring element is a material having a higher coefficient of friction than the axial abutment surface and the another corresponding axial countersurface.   
Hartkorn further teaches the spring element is a material having a higher coefficient of friction than the axial abutment surface and the another corresponding .

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Juillerat et al. (2018/0021105) in view of Hartkorn et al. (2008/0042503) as applied to claim 9 above, and further in view of Eibofner (6,425,761).
Juillerat/Hartkorn teaches the invention as substantially claimed and discussed above, however, does not specifically teach the axial abutment surface and the axial countersurface are metallic and the coefficient of friction is provided by selecting material partners a group consisting of metal/metal.
Eibofner teaches a dental handpiece comprising a rotating drive element mounted in a housing by rolling bearings wherein the axial abutment surface and countersurface are metallic (see col. 2, II. 20-24 teaching handpiece is of metal, col. 6, II. 62-64, col. 7, II. 45-67). It is noted that Eibofner teaches the surfaces all being made of metal. It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the material of the axial abutment surface, axial counter surface and spring as taught by Juillerat/Hartkorn to be metal as taught by Eibofner since it has been held to be within the general skill of a worker in the art to {In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA I960)). It is noted that Juillerat/Hartkorn teaches roughening the surfaces to provide the increased coefficient of friction, therefore the modification of Eibofner with the metal material of the parts would result in the claimed invention. 

Response to Arguments
Applicant's arguments filed June 9, 2021 have been fully considered but they are not persuasive. 
The applicant argues that support for the upper bearing having a spring element between the axial abutment surface of the outer ring and the axial counter surface and the lower rolling bearing having the axial abutment surface of the outer ring in direct contact with the axial abutment counter surface of the housing is provided in paragraphs 1 and 10 due to the language of “at least one radial bearing” and the paragraphs further discussing a spring element. However the cited section DO NOT provided support for the claimed arrangement of BOTH the upper and lower bearings. First it is noted that applicant is only discussing “at least one” roller bearing and does not discussed the arrangement of two roller bearings, including the claimed upper and lower bearings. The cited section does not provide any details as to the arrangement of the at least one bearing and that there is more than one bearing. It is noted that support for “at least one bearing” having the arrangement as claimed is provided, but not specifically an upper and lower bearing. It is noted the in the detailed discretion of the specification, the applicant specifically discussed the claimed upper and lower bearings having the 
  The applicant further argues that it is clear how the bearing is preloaded with the spring. While it is noted that the limitation is enabled and it is clear from the specification, the limitations in the claim are not clear since they are claimed in the alternative. It is noted clear where the spring is located to be able to axially preload the bearing ring when the axial abutment surface of the outer bearing ring is in direct contact with the corresponding axial countersurface of the housing. It is suggested that the applicant amend the claim to include limitations directed towards the location of the spring and how it preloads the bearing ring to overcome the rejection. 
The applicant further argues that the claimed ranges in claims 9 and 11 are clear as an upper limit does not need to be stated. However, as discussed in the MPEP 2173.05(c), II, open ended numerical ranges are analyzed for definiteness. In the current claims, the open ended ranges are indefinite since the value does not have an known upper limit where it would stop, such as if it were a percent that would stop as 100. Therefore, the rejection is maintained.  
The 35 U.S.C. 112(d) rejection with respect to the claims 10-11 and 15-16 (16 is only rejected for being dependent on claim 15) is maintained. It is noted that by claiming only one of the two alternatives of the independent claim, each and every limitation of the independent claim is NOT being claimed. By describing the elements of option (ii), the applicant is excluding elements from the grouping (those of option (i), therefore, the applicant fails to include all of the limitations in the dependent claims.  
The applicant argues that the prior art of Juillerat does not teach a spring for preloading the bearings as claimed and has argues that the examiner pointed to an element and has named it a spring and that the prior art is silent with respect to teaching a spring. However, as discussed above and in the previous office action, Juillerat does teach a spring as claimed. Specifically in paragraph 32, the prior art teaches “Also, a spring for preloading the bearings 16 is likewise mounted in the cartridge case 11.” In looking as fig. 2B of the prior art a spring 16 is clearly mounted in the cartridge case, i.e. the housing. It is noted that the bearing has been provided with the reference number 21/22 by the prior art and that the reference number 16 clearly show a spring, as discussed in par. 32, and not a bearing. Therefore, it is noted that the applicant’s arguments with respect to the prior art of Juillerat not teaching a spring are not persuasive.  
The applicant further argues that it would not have been obvious to one having ordinary skill in the art to modify the prior art to have the specific claimed ranges of the coefficient of friction as claimed since the prior art does not teach any value for the coefficient of friction. While it is noted that the prior art does not teach a value, it is noted that the prior art teaches increasing the coefficient of friction between the same elements for the same benefit as discussed above in detail. It is noted that Hartkorn teaches increasing the clamping friction torque to prevent rotation of the outer ring (see pars. 34-36). The applicant argues that they teach in par. 11 that the coefficient of friction has a result leading to “stronger vibrations can be absorbed, and significant relative movements between the ball bearings and the housing can consequently be prevented or at least reduced”. It is noted that as discussed above, Hartkorn teaches (In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
The applicant further argues that they teach prior art processes have attempted in different ways but failed to produce similar results as discussed in pars. 6-8 of the specification and that they teach that the surface roughness cannot be increased arbitrarily because this leads to a deterioration in the component accuracy. Therefore, the applicant argues that the cited sections provide evidence to show that the claimed ranges do provide unexpected results.  However, as discussed above in detail, since the prior art of Hartkorn teaches the increased coefficient of friction for the same reasons, such as it is solving the same problem, it teaches solving the problem the same way the applicant is also solving the problem. Since the prior art teaches the increase in friction, which inherently has a value, then discovering an optimum value of a result effective variable involves only routine skill in the art as discussed above in detail. It is noted that with the teaching of Hartkorn, the value is NOT arbitrarily increased, as it is set to a specific value to have the desired results, which are preventing movement between the bearings and housing in both the prior art and the current invention. 
It is noted that the applicants arguments are moot as discussed above in detail and therefore the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        7/2/2021